UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1244



LIANG NIO GAN,

                                                            Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-473-528)


Submitted:   August 18, 2004                 Decided:   August 26, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Herbert G. Fogle, Jr., Atlanta, Georgia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Carl H. McIntyre, Jr., Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Liang    Nio   Gan,   a   native       and    citizen    of    Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of her

application for asylum and withholding of removal.

            Gan first challenges the Board’s finding that her asylum

application    was     untimely       with    no     showing     of       changed   or

extraordinary circumstances excusing the late filing. See 8 U.S.C.

§ 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a)(4), (5) (2004).                        We

conclude we lack jurisdiction to review this claim.                   See 8 U.S.C.

§ 1158(a)(3) (2000).

            While we do not have jurisdiction to consider the Board’s

denial of Gan’s asylum claim, we retain jurisdiction to consider

the denial of her request for withholding of removal, which is not

subject to the one-year time limitation.                 See 8 C.F.R. § 1208.4(a)

(2004).    “To qualify for withholding of removal, a petitioner must

show that [s]he faces a clear probability of persecution because of

h[er] race, religion, nationality, membership in a particular

social group, or political opinion.” Rusu v. INS, 296 F.3d 316, 324

n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)).      Based   on    our   review      of    the    record,    we     conclude

substantial evidence supports the finding that Gan has failed to

meet this standard.




                                      - 2 -
              Accordingly, we dismiss the petition for review in part

and deny it in part.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                PETITION DISMISSED IN PART;
                                                             DENIED IN PART




                                      - 3 -